Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “fairway-type” is indefinite as the term is subjective and not directed to any clear structure.  Most broadly the term is used functionally.  Hence, those skilled in the art would not be in agreement of what structural features would be required of such a “type” of club.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greensmith et al.; 2021/0113896 in view of Boggs et al.; 10,245,474 and further in view of Beach et al.; 7,731,603 and further in view of Frame; 10,343,033 and Nishio; 7,070,512.
Claim 1 first recites a multipart body construction of a golf club head with a particular location of the center of gravity with relative to a virtual line designated as the FLIP axis that is perpendicular to the strikeface.  
With respect to the construction of the club head, Greensmith is considered to show the recited club structure is known where he shows best in fig. 148 a main body portion a front opening, a sole insert recess and crown aperture. A crown return is best shown in the area of reference 6010 a face cup 6020 is received within the front opening.  The face cup comprises a strike face and inherently has a geometric center.  Further shown is a sole insert 6016 received within the insert recess and a crown insert 60 received within the crown aperture wherein the crown insert, and the main body crown return define a crown.  Inherently the club head has center of gravity (CG) and is inherently capable of being defined with a ground plane tangent to the sole of the club head, a loft plane tangent to the strike face at the geometric center; a coordinate system originating at the geometric center of the strike face comprising an X axis, a Y axis, and a Z axis; wherein the Z axis extends in a front-to-rear direction parallel to the ground plane; wherein the Y axis extends in a crown-to-sole direction perpendicular to the Z axis; and wherein the X axis extends in a heel-to-toe direction perpendicular to the Y axis and the Z axis; a YZ plane through the geometric center and along the Y axis and Z axis.  
He does not discuss the relationship of the geometric center of his face so one cannot determine any FLIP located thereon to determine any relationship of it with respect to the center of gravity.
As recognized by Greensmith, [0005] “Characteristics such as size of the optimum impact location (also known as the “sweet spot”) are determined by many variables including the shape, profile, size and thickness of the face plate as well as the location of the center of gravity (CG) of the club head”.  In his fig. 5 he shows the CG with a coordinate system running through and an ideal impact location at 23.9.
In figs. 10 and 11 he shows the center face 5a with an x-axis running through it [0239] and a vertical z-axis.  He shows the CG ca be adjusted using weights to “give the desired performance characteristics” [0262].
Inherently, Greensmith is capable of being defined by and discussed in the context of a force line impact point (FLIP) located on the strike face at a vertical distance from the ground and a force line impact point (FLIP) axis extending rearward from the FLIP and perpendicular to the strikeface at the FLIP.  Further one can inherently define and discuss the position of his CG in the context of a CGX1, a CGY1, and a CGZ1, wherein: the CGX1 is measured parallel to the X axis from the geometric center.  
Since we don’t know the exact location of the CG in Greensmith, it is well-known as he discloses at [0005] to adjust the position of the CG in the design of a club in order to obtain the desired characteristics.  As such, to have selected a range of CGX1 of 0.010 inch to 0.020 inch; CGY1 of 0.20 inch to 0.30 inch and CGZ1 of 1.00 inch to 1.25 inch which would inherently define an imaginary rectangular box in which the desired location by the design of the club could fit within would have been obvious in order to select a desired location for the CG.  The effects of the location of the CG on the performance of a club head in the art of golf is well-known and well understood with respect to MOI, impact and launch angle. ; the club head CG is located within the imaginary rectangular box, and
Similarly, the location of the CG as claimed can inherently be defined and discussed in the context of a CGF1 measured perpendicularly from the club head CG to the FLIP axis to define the CG position as desired.  The selection of a range of  0.000 inch to 0.040 inch would have been obvious in order to select the desire performance characteristics of the club head by the design objectives.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
More specifically with respect to the ranges recited, the selection of FLIP distance of .55-.75 inches is not inventive. Boggs directly teaches that such a height would correspond to the center of his face 40 is a distance CFZ 46 to be between 18-22 (col. 12, ln. 259) or .7-.86 inches which meets to teach the overlapping of the upper range of the claimed invention.
Where the location of the CG is measured relative to the face center by CGX1, CGY1 and 
CGZ1, Beach is applied where he similarly teaches CGx in the range of -2 to 6 mm (-.08 to .23), CGy (corresponding to claimed CGZ1) of 33 to 41mm (1.306-1.61. inches) and CGz (corresponding to claimed CGY1) of 0 to -8mm (0 -.31 inches) (col. 10, ln. 5).  Here with respect to the CGZ1,  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.". 
The last relationship that CG is a distance from a virtual line passing perpendicularly through the center of the face designated a FLIP axis is not new.   Such is taught by Frame et al. in his fig. 3 in the difference between FC and I designated at 30 is the distance of the CG tot the neutral axis fig. 60 of 2.5-6.8mm (.098-.27 inches) (col. 40, ln. 23),  This relationship in combination is taught by Nishio at L to be 1-4mm (.04-.16 inches) (col. 2, ln. 43). Hence the CGF1 of 0-.04 inches is considered prima facie obvious as set forth above. 
Claim 8 is considered met in the range or .55-.75 inches fairly taught above. 
	Claim 9 is considered taught at [0015] where the body is formed of titanium. 
	Claim 10 is considered fairly taught where the body can be made of composite materials [0172]. 
A steel face cup as called for in claim 11 is considered taught at [0176] and a lower crown density as called for in claim 12 is taught at [0172].  
Since the sole is not structurally defined with respect to its relationship with the other elements, claim 13 is considered shown in fig. 26 where one can describe the crown insert 206 as wrapping around the main body to form a portion of the sole.  
As called for in claim 14, the head of Greensmith is considered capable of inherently being defined by a series of points around the golf club head that can be each tangent to lines drawn perpendicular to the ground plane when the golf club head is in an address position to define an upper portion and a lower portion of the golf club head excluding the strike face since such points and lines are not physical features or elements of the club head.  
Where the sole of Greensmith is considered capable of being constructed of composites on the body, titanium on the mass 212 and steel in the fastener 205, it is considered to comprise at least three different materials as called for in claim 15. 
Claim 19 is considered met where it is inherently capable of drawing an imaginary 
rectangular box in the heel-to-toe direction, CGY1 defines the imaginary rectangular box in the crown-to-sole direction, and the CGZ1 defines the imaginary rectangular box in the front-to-rear direction.
Claim(s) 2-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greensmith et al.; 2021/0113896 in view of Boggs et al.; 10,245,474 and further in view of Beach et al.; 7,731,603 and further in view of Frame; 10,343,033 and Nishio; 7,070,512 and further in view of Greaney et al. 2019/0336834.
Greensmith shows an adjustable weight in his recess.  He fails to discuss the shape as claimed or the relationship of its to the face center of the club.  Greaney teaches using a mass generator and that is relationship to the face center is an important variable.  To have used the sole design and mass generator of Greaney would have been obvious in order to adjust the center of gravity as desired in order to achieve the desired results and characteristics of the club head. 
As to claim 2 specifically, Greaney’s sole design is considered to have a insert recess with a floor in the mass pad 380.
Claim 3 is considered shown where the insert 360 is considered to show a a perimeter having a front edge, a rear edge, a heel side edge, and a toe side edge shown in his fig. 15 with a main body flange 362, a heelward extension 361 and a toeward extension 363 wherein the heelward extension and the toeward extension are positioned near the front edge around about the reference number 362 and extend outwardly from the main body flange.  A top surface is considered to contact the mass pad 380 and a bottom surface is shown in fig. 15 where it forms a portion of the sole.  
Claim 4 is considered shown where a portion of the front edge is considered v-shaped and non-parallel to a portion of the rear edge around about area 385 and the heel side edge is non-parallel to the toe side edge as shown in fig. 1.
He teaches discretionary mass added to the sole and that amount of weight of the sole insert as called for in claim 5 is a matter of design choice and the amount of discretionary mass necessary in accordance with the design of the club.   
As to claim 6, the mass generator 360 has a CG 365 that is disclosed as capable of having the CG relative to the center 323 of the striking surface 318 as measured on the x-axis (CG.sub.x) of between −10 mm and −25 mm, such as between −15 mm and −20 mm [0187], [0189] y-axis (CG.sub.y) of between 80 and 110 mm, such as between 90 and 100 mm; and [0190] z-axis (CG.sub.z) of between 0 and −20 mm, such as between −10 mm and −20 mm. Where applicant’s Y axis corresponds to Greaney’s z axis [0120], the claimed CGY2 is 0 to -20mm (0-.79 inches) overlapping and meeting the claims 0.05 inch to 0.15 inch.  
As to claim 7 where the CG of the mass generator 365 is between 0 to -20mm to the face center and the Zup is disclosed in the broad range of 0-30mm [0135] the recited relationship that the height of the sole insert CG to the club head CG in the Y direction is greater than 20 can inherently be met by the extreme range recited for Zup. 
Claim 16 is considered 16. The fairway-type golf club head of claim 14, wherein the sole insert forms at least 20% of a lower portion outer surface.  
Claim 17 is considered taught by the removable rear weight 385 and the amount of weight called for by claim 18 is considered and obvious matter of design choice to adjust the characteristics of the club head with respect to CG and moments of ineritia as desired. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711